47.	 The thirtieth session of the General Assembly opens at a time when important events are occurring on the international scene. At the economic level, the ills from which the international system suffers have been the subject of a more careful diagnosis is being made to remedy them.  At the Political level level, war is ending in Indo-China, while considerable progress is taking place in  the field of decolonization. These transformations undoubtedly constitute an important stage on the road to establishing peace. However, a long road lies ahead before true justice prevails in international relations and before peoples who are still oppressed can enjoy fully their rights to dignity, freedom and independence. It is, therefore, within a new context where the peoples of the world are torn between despair and hope that this thirtieth session, whose work you are called upon to guide, is opening.
48 Mr. President, your responsibilities are difficult and complex, but we who know your qualities as a statesman and an eminent diplomat, your foresight and clear perception, we who know the well deserved respect that your country enjoys, rejoice at the unanimous choice of the General Assembly which has brought you to the presidency of this session. I therefore ask you to accept the warmest congratulations of the delegation of Mauritania on that mark of confidence and tribute of esteem addressed to you and, through you, to your country, Luxembourg.
49.	I should like also to pay a most earnest tribute to your predecessor, my friend and brother Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of the People's Democratic Republic of Algeria. The delegation of Mauritania is all the more happy to express its gratitude to him because he is not only a worthy representative of Africa, but also the Minister for Foreign Affairs of a brother country with which Mauritania maintains the most fraternal and fruitful relations. The history of the United Nations will for ever bear the imprint of the courage, the personality and the qualities of the man who, despite resistance and criticism, was able to define the problems and was among the first to lead us to a fuller awareness of them. It is therefore appropriate for us to express our gratitude to him for his important work during the twenty-ninth regular session and the seventh special session of the General Assembly.
50.	The Secretary-General, Mr. Kurt Waldheim, also deserves our appreciation for the remarkable way in which he discharges his lofty and difficult mission. I wish once again to assure him of the support of Mauritania in his courageous and persevering efforts to win respect for the principles of the Charter and the ideals of equality and justice.
51.	I said earlier that the peoples were torn between despair and hope. If we examine the international Situation we note that it has been marked by events which are bringing us closer to peace. Among the super-Powers a network: of new relations, based on economic co-operation, is being established over and above any differences of political regime or ideological system. That new spirit of co-operation and understanding has grown out of the realization that within the context of the balance of nuclear power certain geographical or political boundaries cannot be altered by force. It is also fostered by the fact that it has been realized that two powerful industrial and trade blocs can both benefit from economic co-operation.
52 In Europe, where for a long time peace initiatives, attempts to settle by peaceful means problems inherited from the Second World 'War, died in the face of misunderstanding and suspicion, anew era of confidence mutual respect is gradually beginning.
53' the,Viet Nams and in Cambodia, whose peoples nave for a long time been dying from war and foreign intervention, peace is being restored. This is not a peace resulting from a compromise or from a partially observed commitment; it is a peace which has been dearly bought by those peoples. The Cambodian people imposed upon itself the sufferings and the painful sacrifices which we know of to recover its independence. Its victory is a victory for all the peoples who are still struggling for their freedom and dignity. Because of the victory of the Cambodian people, I can today greet their representatives in this Assembly, where they have been restored to their rightful and natural place. The victory of the Vietnamese peoples is no less significant. It was because of a lofty struggle that those peoples obtained their ultimate objective their independence and freedom.
54.	Having implacably devastated the two Vietnamese States, the United States ought to have undertaken to assist in their reconstruction. Not only has the United States not shown such generosity: it has even gone so far as to oppose the admission of the two Vietnamese States to the United Nations by the abusive exercise of its veto. My country cannot but deplore such an attitude, which nothing can justify.
55.	In the field of decolonization considerable progress has been achieved through the concerted action of liberation movements and the United Nations. The concrete result of that action is the accession of many countries to international sovereignty. I should like to express the warmest congratulations of Mauritania to the representatives of the brother countries which have acceded to independence and are with us today. I refer to Mozambique, Cape Verde and Sao Tome and Principe.
56.	On the economic level, the seventh special session, devoted to development and international economic co-operation, was one of the rare gatherings where dialog prevailed over confrontation. That was all the more fortunate since international economic problems, and in the first place the fundamental problem of development, are today more acute than ever. The specific measures proposed by the special session constitute an important step towards the establishment of a new international economic order, because they are measures which were unanimously accepted by all the Members of our Organization. We know that the resolution adopted at the seventh special session [resolution 3362 (S-V1I)] suffers from definite gaps and shortcomings but it none the less reveals a sincere desire to embark upon a useful and constructive dialog.
57.	My country has already had an opportunity, at the beginning of last month, to state its basic position regarding the development problems faced by the countries of the third world. We emphasized particularly the need to stabilize prices of raw materials, the need for the adequate transfer of resources to finance development and a more equitable distribution of industry throughout the world. While our demands have not been fully met, we must nevertheless recognize that our legitimate claims in those various fields have been welcomed with sustained interest.
58.	These outstanding events constitute beyond any doubt a substantial success for the forces of peace throughout the world. They are therefore a legitimate source of hope. It must nevertheless be recognized that peace is far from assured everywhere and that more justice in international economic relations remains a distant target. Those negative factors constitute serious dangers for the world community.
59.	The first of those factors is the question of Palestine, which directly affects international peace and security. The people of Palestine, whose existence throughout the centuries was closely intertwined with geography, with the very land of Palestine, have been chased from their homes, dispossessed of their goods and reduced to wandering and living on inter-national charity. This injustice committed against the people of Palestine is at the root of the whole problem of the Middle East. It is therefore obvious that any solution to that problem must necessarily include the restoration of the legitimate national rights of the people of Palestine, including their right to return to their homes and their right to independence and to national and international sovereignty.
60.	In the other occupied Arab territories, Israel pursues its policy of intimidation and colonization by force. The establishment of a systematic policy of settlement, the implantation of settlers from everywhere except the region concerned, is in itself very revealing of the Tel Aviv authorities' view of a contribution to the establishment of peace in the Middle East. Quite obviously, what the Israeli authorities have in mind is the creation of an irreversible situation of violent change and faits accomplis.
61.	We have of course followed with great attention the praiseworthy efforts of the United States Secretary of State to unfreeze this explosive situation of "no war, no peace", a situation whose maintenance cannot but threaten the peace of the region and, therefore, international security. While the results he has obtained can be regarded as a first step towards a solution, it is none the less true that the price paid to Israel in armaments can definitely jeopardize any chance for peace in the Middle East. Moreover, those results will remain limited and without any real effect on the situation if similar and urgent efforts are not undertaken in the other sectors on the Syrian and, partic-ularly, the Jordanian fronts. In any case, it must be understood that any kind of peace in the Middle East will be an illusion so long as the Arab territories remain occupied and the inalienable national rights of the Palestinian people have not been restored to them.
62.	Another negative factor is the tragic situation in southern Africa. Indeed, the peoples of South Africa and Zimbabwe remain under the yoke of a colonialism based on racial segregation and the domination of the majority by a handful of foreign settlers. The racist policy of the Pretoria regime, which denies to 13 million Africans the most elementary human rights, is an insult to the international community and to this Organization itself. The Organization cannot accept in its midst those who reject its principles and systematically trample under foot its relevant decisions. The South African regime has no place in this forum so long as it does not subscribe sincerely to the principles of equality and respect for the human person, principles that are the framework and the very essence of our Organization, With regard to the rebel Ian Smith regime, the Members of the United Nations have the imperative duty scrupulously to apply and strengthen the sanctions imposed on that regime by the Security Council.
63.	I should like here to assure the peoples of South Africa and Zimbabwe of the active solidarity and unwavering support of the Islamic Republic of Mauritania in their struggle for dignity, freedom and national independence.
64.	There is another problem that causes us concern  that of Angola. We hope that that country will once again find peace and stability so as to accede to independence in unity and brotherhood, without being torn apart. The people of Angola are living through a difficult period of their existence, but we are convinced that if they are left to themselves they will be able to meet the challenge and recover their national cohesion.
65.	While I am speaking of colonial problems, I cannot fail to mention the problem of Western Sahara, which is of the utmost importance to us since it involves our territorial integrity and the unity of our people. We shall, of course, have an opportunity in the Fourth Committee to take up the substance of this problem, when the report of the Visiting Mission to the Territory [A I 10023, chap. XUJ, annex] and the advisory opinion requested of the International Court of Justice have been communicated to the General Assembly. But I should like now to reiterate the mutual determination of the Islamic Republic of Mauritania and the Kingdom of Morocco to find for this problem, within the framework of the United Nations, the most appropriate political solution, a solution that will take the utmost account of the respective rights of the two countries. I willingly refrain from dwelling on this problem, since the General Assembly last year took the twofold action which I have just mentioned and the results of which are not yet known. Hence, I shall consider it my duty at a later stage of this session to set forth in detail my country's views on this problem, which affects our national unity and our very existence.
66.	While the problems of Africa are of particular concern to us, we cannot fail to mention other problems which, while they are far removed from us in distance, are nevertheless of great concern to us. One of them in particular is the problem of Korea. The Korean nation was divided by the accident of occupation. At the beginning, there was a temporary demarcation line, which later was changed into a definite boundary not because that was the desire of the people of Korea but because the prolonged presence of occupation forces tends to create an irreversible situation. That situation, which some are trying to make ever more final, is a permanent threat to peace in that region because it is contrary to the sacred principles of the territorial integrity of the country and to the interests of its people. The use made of the United Nations flag to give an appearance of legality to such an undertaking, to camouflage the occupation of the southern part of Korea, must be stopped by our Organization. The people of Korea must in fact have 
the possibility of achieving their independent and peaceful reunification without any foreign interference.
67.	These hotbeds of tension or selective confrontation are not the only problems with which the international community is faced. There is another crucial problem of our times: the growing gap between the developed and the developing countries. So long as the measures decided upon by the sixth and seventh special sessions of the General Assembly for the establishment of a new international economic order have not been put into effect, this gap, which is already scandalous, will continue to grow. We hope that the developed countries will give us proof of their true political determination to implement these measures which, if they are respected, can contribute to the establishment of genuine international co-operation.
68.	The United Nations is an appropriate framework for such international co-operation. Reform of the economic system of the United Nations and the establishment of structures tailored to the new economic facts cannot but make our Organization more able to play its role of catalyst. It is by doing this that our Organization, an instrument of peace and understanding among peoples, can see its role as a factor for political, economic and social advancement restored to it.
69.	The Islamic Republic of Mauritania, for its part, is prepared to make its contribution to this task of renewal, which is of necessity a joint task.




